Citation Nr: 1021050	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-36 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to herbicide and asbestos exposure.

2.  Entitlement to service connection for hypertension, 
including as due to herbicide and asbestos exposure.

3.  Entitlement to service connection for allergic rhinitis, 
including as due to herbicide and asbestos exposure.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Veteran requested a hearing that was scheduled for June 
28, 2007 at the Phoenix RO.  The record reflects that the 
Veteran failed to report for his hearing.  If a Veteran fails 
to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case 
proceeds as though the request for a hearing has been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).  Since the Veteran 
did not request postponement, his hearing request is deemed 
withdrawn.


FINDINGS OF FACT

1.  Service records show that the Veteran has qualifying 
service in the Republic of Vietnam.

2.  The competent evidence of record does not show that the 
Veteran was exposed to asbestos.

3.  The Veteran's currently diagnosed diabetes mellitus is a 
disease associated with herbicide exposure as enumerated 
under 38 C.F.R. § 3.309(e).  

4.  The Veteran's diabetes mellitus is presumed to have been 
caused by his exposure to herbicides.  

5.  The Veteran's currently diagnosed hypertension is not a 
disease associated with herbicide exposure as enumerated 
under 38 C.F.R. § 3.309(e). 

6.  The competent evidence of record does not show that the 
Veteran's hypertension had its onset in service or is related 
to any event of service origin. 

7.   The Veteran's currently diagnosed allergic rhinitis is 
not a disease associated with herbicide exposure as 
enumerated under 38 C.F.R. § 3.309(e). 

8.  The competent evidence of record does not show that the 
Veteran's allergic rhinitis had its onset in service or is 
related to any event of service origin. 

 
CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).  
 
3.  Allergic rhinitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In March 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claims.  Specifically, the 
Board ordered the AMC to schedule the Veteran for a VA 
examination in order to determine the etiology of the 
Veteran's diabetes mellitus, hypertension, and allergic 
rhinitis.  A remand by the Board confers upon the Veteran, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When 
remand orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  VA afforded the Veteran with an adequate medical 
examination in June 2009.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the March 2009 
remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In February 2004, September 2004, March 2006, and June 2009 
correspondence, the RO and AMC described the types of 
evidence that the Veteran should submit in support of his 
claims.  The RO/AMC also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claims.  The VCAA notice letters 
also provided the information necessary to establish a 
disability rating and effective date.  The Veteran's claims 
were then most recently readjudicated in February 2010.
  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO/AMC afforded 
the Veteran with a compensation and pension examination in 
June 2009, obtained the Veteran's VA and private medical 
records, associated the Veteran's service personnel records 
with the claims file, and attempted to obtain his Social 
Security Administration (SSA) records.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
was more than adequate, as the examination was predicated on 
a full reading of the private and VA medical records in the 
Veteran's claims file.  The examination included the 
Veteran's subjective complaints about his disabilities and 
the objective findings needed to rate the disabilities.   

Besides the aforementioned private treatment records, the 
Veteran has not made the RO, AMC, or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review. 
Legal Criteria

Service connection may be established for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Service connection may be presumed for certain diseases 
associated with herbicide exposure; however, the presumption 
only applies to exposure during military operations in 
Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116(a)(1) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2009).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the Veteran must show (1) that he served in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975; (2) that he currently suffers from a 
disease associated with exposure to certain herbicide agents 
enumerated under § 3.309(e); and (3) that the current disease 
process manifested to a degree of 10 percent or more within 
the specified time period prescribed in § 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2009).  

Asbestos Exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The Court has held that VA 
must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the veteran was exposed to asbestos during 
service; (2) development has been accomplished sufficient to 
determine whether or not the veteran was exposed to asbestos 
either before or after service; and (3) a relationship exists 
between exposure to asbestos and the claimed disease in light 
of the latency and exposure factors.  M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Subsection (h).

In this case, however, there is no evidence of asbestos 
exposure in service.  The service records do not show that 
the Veteran was exposed to asbestos and the medical evidence 
of record does not show that the Veteran has been diagnosed 
with a disability associated with asbestos exposure.  
Therefore, the Board finds that the Veteran is not entitled 
to service connection for his claimed disabilities based on 
exposure to asbestos in service.

Diabetes Mellitus

The Veteran claims he was exposed to Agent Orange in service.  
His service personnel records indicate that he was awarded 
the National Defense Service Medal and the Vietnam Service 
Medal with one Bronze Star.  The personnel records also 
indicate that the Veteran was assigned to the USS St. Louis 
from September 1969 to April 1971.  As part of that 
assignment, the Veteran served as an assault boat coxswain.  
According to the Veteran, as an assault boat coxswain, his 
responsibilities included delivering Marines and equipment to 
the shore in Vietnam.  These assignments, he claims, exposed 
him to Agent Orange.  

The Board finds that the Veteran is competent to testify 
about his assault boat assignments.  Furthermore, since there 
is no evidence to contradict his assertions, the Board finds 
his statements credible.  In fact, the evidence of record 
seems to corroborate his statements.  For example, his 
personnel records indicate that he was assigned as a bow hook 
on an LCM 6 (landcraft mechanized) and was qualified as an 
assault boat coxswain for the period from September 1969 to 
March 1970.  Another record in his personnel file states that 
he had been assigned as an assault boat coxswain in the boat 
group and performed routine maintenance in the deck 
department spaces from September 1970 to March 1971.  The 
Veteran also served as a coxswain of an LCM 6 from March 1970 
to September 1970.  Significantly, the Veteran was awarded 
the Vietnam Service Medal with one Bronze Star for service on 
board the USS St. Louis from August 21, 1970, to August 24, 
1970, the period during which he served as a coxswain of an 
LCM 6.  Thus, the Board finds that the evidence does not 
contradict the Veteran's claim that he set foot on land in 
Vietnam, and the presumptions regarding exposure to herbicide 
apply to his claims.  

The medical evidence of record further shows that the Veteran 
was diagnosed with diabetes mellitus as early as July 2003, 
although he told a June 2009 compensation and pension 
examiner that its onset was in 1999.  According to the June 
2009 compensation and pension examination report, the Veteran 
ate a diet that had few concentrated sweets and took Lantus 
daily.  

Thus, the Board finds that the Veteran is presumed to have 
incurred diabetes mellitus during his period of active 
military service.  Therefore, in consideration of the 
foregoing, service connection for diabetes mellitus is 
warranted, and the Veteran's appeal is granted.

Hypertension and Allergic Rhinitis

The Veteran also contends that his hypertension and allergic 
rhinitis were caused by his exposure to Agent Orange during 
his service in the Republic of Vietnam.  The medical evidence 
of record indicates that he was diagnosed with hypertension 
in 1978 and has sought treatment for seasonal allergies at 
the VA Medical Center in Tucson since at least December 1999.   

The Veteran has the requisite type of service in the Republic 
of Vietnam, as explained above, and he is presumed to have 
been exposed to Agent Orange during service in the absence of 
affirmative evidence to the contrary.  The medical evidence 
of record additionally shows that the Veteran is currently 
diagnosed with hypertension and allergic rhinitis.  
Nevertheless, the Veteran is not entitled to presumptive 
service connection based on herbicide exposure because 
neither disorder is one that is associated with exposure to 
herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e) (2009). 

Although the Veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307, he is not precluded from 
an evaluation as to whether he is otherwise entitled to 
service connection on a direct basis under 38 C.F.R. § 3.303.  
The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder, the claimant may nevertheless establish 
direct service connection by evidence demonstrating that the 
disease was in fact "incurred" during service.  Combee v. 
Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994).

As discussed above, in order for the Board to grant a Veteran 
service connection, the evidence of record must show a 
current disability or disease, an injury or diagnosis in 
service, and a relationship or nexus between the current 
disability or disease and the injury or diagnosis in service.  

The competent evidence of record, however, does not show that 
the Veteran's hypertension or allergic rhinitis is related to 
his period of active military service.  The Veteran's service 
treatment records are unavailable, but the June 2009 
compensation and pension examiner confirmed that he carries a 
diagnosis of hypertension and allergic rhinitis with residual 
nasal obstruction.  However, the examiner also found that 
neither disorder was related to the Veteran's period of 
active military service.  

In regards to the Veteran's hypertension, the examiner found 
that, since the Veteran attributed hypertension to exposure 
to Agent Orange and was not treated for it in service, it is 
less likely than not that the Veteran's hypertension was 
related to his active military service because there is no 
identified causal or etiologic nexus between service and 
hypertension.  Likewise, the examiner noted that the Veteran 
also related his allergic rhinitis to exposure to Agent 
Orange and that he did not receive treatment for it in 
service.  Since allergic rhinitis is not a presumptive 
disorder related to exposure to Agent Orange and because the 
Veteran did not receive treatment for it in service, the 
examiner opined that it is less likely than not that the 
Veteran's allergic rhinitis had its origins in military 
service.

As the compensation and pension examiner's opinion is the 
only competent medical opinion of record, the Board finds 
that the preponderance of the evidence weighs against the 
Veteran's claims of entitlement to service connection for 
hypertension and allergic rhinitis.  Therefore, he is not 
entitled to service connection for these disorders, and his 
appeal is denied.  In reaching these conclusions, the Board 
notes that under the provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
claim and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).     


ORDER

1.  Entitlement to service connection for diabetes mellitus 
is granted.

2.  Entitlement to service connection for hypertension is 
denied.

3.  Entitlement to service connection for allergic rhinitis 
is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


